NO








NO. 12-10-00331-CV
 
                         IN
THE COURT OF APPEALS
 
            TWELFTH
COURT OF APPEALS DISTRICT
 
                                      TYLER, TEXAS
 
                                                                             '     APPEAL
FROM THE 321ST
IN THE MATTER OF THE
MARRIAGE
OF
HAROLD JOEL GARDNER AND           '     JUDICIAL
DISTRICT COURT OF
SHIRLEY
MAE GARDNER
                                                                             '     SMITH
COUNTY, TEXAS
 


MEMORANDUM
OPINION
PER
CURIAM
            This
appeal is being dismissed for want of jurisdiction pursuant to Texas Rule of
Appellate Procedure 42.3(a).  The trial court’s judgment was signed on May 13,
2010.  Under rule of appellate procedure 26.1, the notice of appeal must be
filed within thirty days after the judgment is signed.  Appellant, Harold Joel
Gardner, filed a motion for new trial.  See Tex. R. App. P. 26.1(a) (providing that notice of appeal must
be filed within ninety days after judgment signed if any party timely files
motion for new trial).  Therefore, his notice of appeal was due to have been
filed no later than August 11, 2010.  But Gardner did not file his notice of
appeal until September 7, 2010.  Because Gardner’s notice of appeal was not
filed on or before August 11, 2010, it was untimely, and this court has no
jurisdiction of the appeal.
            On
October 29, 2010, this court notified Gardner pursuant to Texas Rules of
Appellate Procedure 37.1 and 42.3 that his notice of appeal was untimely and he
had not filed a timely motion for extension of time to file the notice of
appeal as permitted by Texas Rule of Appellate Procedure 26.3.  Gardner was
further informed that the appeal would be dismissed unless, on or before
November 8, 2010, the information in this appeal was amended to show the
jurisdiction of this court.  On November 8, 2010, Gardner filed a motion to
extend the time for filing his notice of appeal.  He explained that unbeknownst
to him, his retained counsel did not comply with his instructions to initiate
the appeal process in this matter.  Gardner further asserts that he filed his
notice of appeal “in the most timely manner available to him under the
circumstances.”  Despite these circumstances, however, this court is not
authorized to extend the time for perfecting an appeal except as provided by Texas Rules of Appellate Procedure
26.1 and 26.3.  Consequently, Gardner’s motion for extension of time to file
the notice of appeal is overruled and the appeal is dismissed for want of
jurisdiction.  See Tex.
R. App. P.  42.3(a).
Opinion delivered November 10, 2010.
Panel consisted of
Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(PUBLISH)